FILED
                                                              NOVEMBER 15, 2016
                                                            In the Office of the Clerk of Court
                                                          WA State Court of Appeals, Division Ill




                 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                    DIVISION THREE

     LUCIA SUAREZ,                                  )         No. 33975-1-111
                                                    )
                          Respondent,               )
                                                    )
            V.                                      )         UNPUBLISHED OPINION
                                                    )
     LAURO OLMOS,                                   )
                                                    )
                          Appellant.                )


I
1
            PENNELL, J. -Lauro Olmos appeals from a protection order granted to his minor

     child, 1 specifically challenging the trial court's reference to a "pending criminal matter"


I
j
I
     in granting the order and its subsequent dismissal of his self-defense claim. Br. of

     Appellant at 10-11. The protection order has now expired. This court wrote to the parties
iI

I
     to learn whether the order had been extended and, if not, whether the case was moot.

     Neither party has responded. Since the order has now expired and the questions involved



            1 Thepetition for a protection order in the trial court was filed by the child's aunt,
     Lucia Suarez, the respondent in this appeal.
        I

    I
 I   i
     I
            No. 33975-1-111
            Suarez v. Olmos

    I
 I          in the appeal do not present issues of public importance, we dismiss the appeal as moot.

                  A majority of the panel has determined this opinion will not be printed in the
 1

Ii
            Washington Appellate Reports, but it will be filed for public record pursuant to RCW

            2.06.040.


!                                                    Pennell, J.


l
            WE CONCUR:




            Fearing, C                               Korsmo, J.    }:!




I
'I
f

'
l
1
I
;1
i
l   ;


ll
.;
I
!
,a
}
·l                                                      2
lj
;